UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-6378


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT BENTON, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Cameron McGowan Currie, Senior District Judge. (4:97-cr-00866-CMC-1)


Submitted: August 31, 2018                                   Decided: September 19, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Benton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Benton, Jr., appeals the district court’s order denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Benton, No. 4:97-cr-00866-CMC-1 (D.S.C. Feb. 1, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2